 In the MatterofCOMMERCECLEARINGHOUSE, INC.andCHICAGOTYPOGRAPHICAL UNION, LOCAL 16, AFFILIATED WITH THE INTERNA-TIONAL TYPOGRAPHICAL UNION(A. F. OF L.)Case No. R-1735.-Decided March 13, 1940Tax andBusiness Law Reporting-Investigation of Representatives:contro-versy concerning representation of employees : refusal to bargain with Unionprior to certification by Board-UnitAppropriate for Collective Bargaining:allCompany's composing-room employees including foremen, but excludingofficeboys-Electron Ordered:agreement of parties as to eligibility date.Mr. Robert R. Rissman,for the Board.Mr. Justus L. Schlichting,of Chicago, Ill., for the Company.Mr. Daniel D. Carmell,of Chicago, Ill., for the Union.Miss Mary Metlay,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 15, 1940, Chicago Typographical Union, Local 16, ofthe International Typographical Union (suspended by A. F. of L.),herein called the Union, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Commerce Clearing House, Inc., Chicago, Illinois,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnFebruary 5, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 8,, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to the notice, a hearing was held on February15, 1940, at Chicago, Illinois, before Albert Lohm, the Trial Ex-21 N L.R. B., No 56.585 586DECISIONSOF NATIONALLABOR RELATIONS BOARDaminer duly designated by the Board.The Board and the Unionwere represented by counsel, and the Company was represented byits president; all participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCommerce Clearing House, Inc., a Delaware corporation having itsprincipal office and place of business in Chicago, Illinois, is engaged inloose-leaf tax and business law reporting.In the course and conductof its business the company gathers, compiles, reports, edits, publishes,prints, sells, and distributes loose-leaf publications and reports on taxand business laws.The Corporation Trust Company, organizedunder the banking laws of the States of New York and New Jersey,owns 52.6 per cent of the issued voting stock of the Company.Special representatives who secure information for the Companyare maintained in Washington, District of Columbia, and in all Statecapitals of the United States.Approximately 75 per cent of theinformation thus secured is transmitted by mail and 25 per cent bytelegraph and teletype.A teletype system is maintained between thebranch offices of the Company at Chicago, Illinois; New York, NewYork; and Washington, District of Columbia.The Company's salesoffices are located in 32 principal cities of the United States; Montrealand Toronto, Canada; and Honolulu.The Company has approxi-mately 100,000 subscribers throughout the United States, of whichnumber 8,932 are located within the State of Illinois.The Companyemploys approximately 513 persons in its Chicago offices, 84 of whomare employed in the composing room. It concedes that its business isconducted in interstate commerce.IT. THE ORGANIZATION INVOLVEDChicago Typographical Union Local 16, of the International Typo-graphical Union 1 is a labor organization admitting to membershipall employees in the composing room of the Company, including fore-men, but excluding office boys.'The International Typographical Union was recently suspended from the AmericanFederation of Labor. COMMERCE CLEARING HOUSE, INC.III.THE QUESTION CONCERNING REPRESENTATION587On several occasions between November 1939 and January 1940, theUnion requested the Company to bargain with it as the representativeof the Company's employees in its composing room.The Companyrefused to bargain with the Union prior to the certification by this,Board that it had been designated by a majority of the Company'semployees in an appropriate unit.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has,arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNrrThe Union contends that all employees of the Company in itscomposingroom, including foremen,2 but excluding office boys, con-stitute aunit appropriate for the- purposes of collective bargaining.The employees in the composing room consist of foremen, composi-tors, linotype operators, linotypemachinists, apprentices, proof-readers,revisers,copy holders, and office boys.The Companydisputes the exclusion of office boys from the appropriate unit, main-taining that since the Union desires the inclusion of copy holders, theoffice boys should also be included.There is no controversy con-cerning the other composing-room employees.The four office boys employed by the Company perform the tasksof tying and wrapping type in page form, and carrying it backand forth from the composing room to the basement where it isstored.The Company admits that the office boys perform no func-tion necessary to the operations involved in composing, printing-setting oftype, or correction.The office boys are not apprentices.The Union states that office boys are not eligible to membership inthe Union and that the Union does not bargain for them. The recordshows that they are eligible to membership in an office workers' union,affiliated with the American Federation of Labor.The Union amended its petition at the hearing to include foremen. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopy holders assist in the proofreading.They are considered bytheUnion as apprentice proofreaders and as such are eligible tomembership in the Union.The Union has bargained for copyholders in the newspaper industry for 25 years.Although it has notbargained for copy holders in the job shops, nevertheless it wasauthorized at its last convention to obtain jurisdiction over all copyholders.In view of all the facts, we are of the opinion that the functionaldifferences between the office boys and the copy holders are sufficienttowarrant the exclusion of the former from the appropriate unitand the inclusion of the latter.We find that all employees of the Company in its composing room,including the foremen, but excluding the office boys, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESA representative of the Union stated at the hearing that a majorityof the Company's composing-room employees within the appropriateunit had signed membership application cards.The Union, however,agreed that an election is necessary.We shall direct that an electionby secret ballot be held.The parties agreed at the hearing that the pay roll for February14, 1940, should be used as the basis for determining eligibility to par-ticipate in the election.We shall direct that all employees withinthe appropriate unit who were on the pay roll on February 14, 1940,including employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were thenor have since been temporarily laid off, but excluding those who havesince quit or been discharged for cause, be eligible to participate inthe election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Commerce Clearing House, Inc., Chicago,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All composing-room employees of the Company, including fore-men, but excluding office boys, constitute a unit appropriate for the COMMERCE CLEARING HOUSE, INC.589purposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Commerce Clearing House, Inc., Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all composing-room employees of the Com-pany, including foremen but excluding office boys, who were employedby the Company during the pay-roll period ending February 14, 1940,including employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were thenor have since been temporarily laid off, but excluding those who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Chicago Typographical Union,Local 16, affiliated with International Typographical Union, for thepurposes of collective bargaining.